

Exhibit 10.3
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made and entered into as of May 6,
2020 (the “Effective Date”), by and between Level One Bancorp, Inc., (the
“Company”), Level One Bank (the “Bank,” and together with the Company, the
“Employer”), and David Walker (“Executive,” and together with the Employer, the
“Parties”).
RECITALS
A.Executive is currently employed by the Company and the Bank as Executive Vice
President and Chief Financial Officer pursuant to that certain Employment
Agreement by and between Executive and the Company and the Bank, dated as of
July 16, 2015 (the “Prior Agreement”).
B.The Employer desires to continue to employ Executive pursuant to the terms of
this Agreement, and Executive desires to continue to be employed pursuant to the
terms of this Agreement.
C.The Parties have made commitments to each other on a variety of important
issues concerning Executive’s employment, including the performance that will be
expected of Executive, the compensation Executive will be paid, how long and
under what circumstances Executive will remain employed and the financial
details relating to any decision that either the Employer or Executive may make
to terminate this Agreement.
D.The Parties desire to enter into this Agreement as of the Effective Date and,
to the extent provided herein, to have this Agreement supersede all of the terms
of all prior employment agreements between the Parties, whether or not in
writing, including the Prior Agreement, and any such prior employment agreement
shall become null and void as of the Effective Date, and the parties thereunder
shall have no rights or interests therein.
AGREEMENTS
In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:
1.Employment Period. The Employer shall employ Executive, and Executive shall be
so employed, during the Employment Period in accordance with the terms of this
Agreement. The “Employment Period” shall be the period beginning on the
Effective Date and ending on December 31, 2021, unless sooner terminated as
provided herein. The Employment Period shall automatically be extended for one
(1) additional year beginning on January 1, 2021 and on each January 1
thereafter unless either Party notifies the other Party, by written notice
delivered no later than ninety (90) days prior to such January 1, that the
Employment Period shall not be extended for an additional year. Notwithstanding
any provision of this Agreement to the contrary, if a Change in Control occurs
during the Employment Period, this Agreement shall remain in effect for the one
(1)-year period following the Change in Control and shall then terminate.
2.    Duties. During the Employment Period, Executive shall devote Executive’s
full business time, energies and talents to serving as Executive Vice President
and Chief Financial Officer at the direction of the Chief Executive Officer
(“CEO”) of the Company and the Bank. Executive shall have such duties and
responsibilities as may be assigned to Executive from time to time by the CEO,
which duties and


-1-

--------------------------------------------------------------------------------




responsibilities shall be commensurate with Executive’s position, shall perform
all duties assigned to Executive faithfully and efficiently, subject to the
direction of the CEO and shall have such authorities and powers as are inherent
to the undertakings applicable to Executive’s position and necessary to carry
out the responsibilities and duties required of Executive hereunder. Executive
shall perform the duties required by this Agreement at the Employer’s Michigan
headquarters, or such other location agreed to by the Parties, unless the nature
of such duties requires otherwise. Notwithstanding the foregoing provisions of
this Section 2, during the Employment Period, Executive may devote reasonable
time to activities other than those required under this Agreement, including
activities of a charitable, educational, religious or similar nature (including
professional associations) to the extent such activities do not, in the
reasonable judgment of the CEO, inhibit, prohibit, interfere with or conflict
with Executive’s duties under this Agreement or conflict in any material way
with the business of the Employer or an Affiliate; provided, however, that
Executive shall not serve on the board of directors of any business (other than
the Employer or any Affiliate) or hold any other position with any business
without receiving the prior written consent of the CEO.
3.    Compensation and Benefits. Subject to the terms of this Agreement, during
the Employment Period, while Executive is employed by the Employer, the Employer
shall compensate Executive for Executive’s services as follows:
(a)    Executive shall be compensated with a salary at an annual rate of Two
Hundred Thirty- Two Thousand Seven Hundred dollars ($232,700.00) (the “Base
Compensation”), which shall be payable in accordance with the normal payroll
practices of the Employer then in effect. Executive’s Base Compensation shall be
reviewed and may be increased but not decreased by the Board or its designate
beginning on January 1, 2021, and on each anniversary of such date.
(b)    At the sole discretion of the Board, Executive shall be eligible to
receive performance-based annual incentive bonuses (each, the “Incentive Bonus”)
from the Employer for each fiscal year ending during the Employment Period. Any
such Incentive Bonus shall be paid to Executive within thirty (30) days of
review of such Incentive Bonus by the Compensation Committee of the Board, but
in no event later than two and one-half (2½) months after the close of each such
fiscal year.
(c)    Executive shall be eligible to participate in a non-qualified
Supplemental Executive Retirement Program (the “SERP”) that is maintained by the
Employer. The terms of Executive’s participation in the SERP shall be governed
by a separate agreement. For the purposes of any such SERP agreement in effect
as of the Effective Date, this Agreement shall constitute the “Employment
Agreement” as defined therein.
(d)    In accordance with and subject to the Employer’s Personal Time Off
(“PTO”) programs and policies as may be in effect from time to time, Executive
shall be entitled to accrue paid PTO at a rate of thirty (30) days per year.
(e)    During the Employment Period, Executive and Executive’s dependents, as
the case may be, shall be eligible to participate, subject to the terms thereof,
in all pension and similar benefit plans (including qualified, non-qualified and
supplemental plans) and all medical, dental, vision, disability, group and
executive life, accidental death and travel accident insurance and other similar
welfare benefit plans and programs of the Employer as may be in effect from time
to time with respect to senior executives employed by the Employer, on as
favorable a basis as other similarly situated senior executives.
(f)    If in existence as of the Effective Date, the Employer shall continue to
pay Executive’s reasonable membership dues to a country club of Executive’s
choice. The Employer may elect to pay such dues as part of the Base
Compensation.


-2-

--------------------------------------------------------------------------------




4.    Rights upon Termination. Executive’s right to benefits, if any, for
periods after the Termination Date shall be determined in accordance with this
Section 4:
(a)    Minimum Benefits. If the Termination Date occurs during the Employment
Period for any reason, Executive shall be entitled to the Minimum Benefits in
addition to any other benefits to which Executive may be entitled under the
following provisions of this Section 4 or the express terms of any employee
benefit plan or as required by law. Any benefits to be provided to Executive
pursuant to this Section 4(a) shall be provided within thirty (30) days after
the Termination Date.
(b)    Termination for Cause; Death; Disability; Voluntary Resignation;
Retirement; Non-Renewal. If the Termination Date occurs during the Employment
Period and is a result of a Termination for Cause by the Employer, Executive’s
death or Disability, or a Resignation other than for Good Reason by Executive,
including Retirement, or if this Agreement expires due to notice of non-renewal
by either Party as provided under Section 1 or at the end of a Covered Period,
then, other than the Minimum Benefits, Executive shall have no right to benefits
under this Agreement (and the Employer and its Affiliates shall have no
obligation to provide any such benefits) for periods after the Termination Date.
(c)    Termination other than for Cause or Resignation for Good Reason. If,
other than during a Covered Period, Executive’s employment is subject to a
Termination other than for Cause or a Resignation for Good Reason, then, in
addition to the Minimum Benefits, the Employer shall provide Executive with the
following benefits:
(i)    On the regularly scheduled payroll date coincident with or next following
the 60th day following the Termination Date, Executive shall receive the
Severance Amount, with such amount to be paid in lump sum, provided that
Executive has executed and delivered a Release pursuant to the requirements of
Section 5.
(ii)    Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits described in Section 4(e).
(d)    Termination or Resignation upon a Change in Control. If, during a Covered
Period, Executive’s employment is subject to a Termination other than for Cause
or a Resignation for Good Reason, then, in addition to Minimum Benefits, the
Employer shall provide Executive with the following benefits:
(i)    On the regularly scheduled payroll date coincident with or next following
the 60th day following the Termination Date, the Employer shall pay Executive a
lump sum payment in an amount equal to the Severance Amount.
(ii)    Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits provided in Section 4(e).
(iii)    Any equity awards granted to Executive by the Employer that are subject
to vesting, performance, or target requirements shall be treated as having
satisfied such vesting, performance, and target requirements at the target level
performance (without proration for duration of employment).
(e)    Medical, Dental and Vision Benefits.
(i)    If Executive’s employment is subject to a Termination other than for
Cause or a Resignation for Good Reason, then, to the extent that Executive or
any of Executive’s dependents may


-3-

--------------------------------------------------------------------------------




be covered under the terms of any medical, dental or vision plans maintained for
active employees of the Employer or any Affiliate, the Employer shall provide
Executive and those dependents with coverage equivalent to the coverage received
while Executive was employed with the Employer for as long as Executive is
eligible for and elects coverage under the health care continuation rules of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). For a period
of twelve (12) months, Executive shall be required to pay the same amount as
Executive would pay if Executive continued in employment with the Employer
during such period and thereafter Executive shall be responsible for the full
cost of such continued coverage. Such coverage shall be provided only to the
extent that it does not result in any additional tax or other penalty being
imposed on the Employer or any Affiliate. In the event Executive or any of
Executive’s dependents is or becomes eligible for coverage under the terms of
any other medical, dental or vision plan of a subsequent employer with plan
benefits that are comparable to Employer (or any Affiliate) plan benefits, the
Employer’s obligations under this Section 4(e) shall cease with respect to the
eligible Executive and dependents. Executive and Executive’s dependents must
notify the Employer of any subsequent employment and eligibility for such
comparable coverage.
(f)    Other Benefits. Executive’s rights following a termination of employment
with the Employer and its Affiliates for any reason with respect to any
benefits, incentives or awards provided to Executive pursuant to the terms of
any plan, program or arrangement sponsored or maintained by the Employer or an
Affiliate, whether tax-qualified or not, which are not specifically addressed
herein, shall be subject to the terms of such plan, program or arrangement, and
this Agreement shall have no effect upon such terms except as specifically
provided herein.
5.    Release. Notwithstanding any provision of this Agreement to the contrary,
no payments or benefits shall be owed to Executive under Sections 4(c), 4(d), or
4(e) unless Executive executes and delivers to the Employer a Release within
forty-five (45) days following the Termination Date, and any applicable
revocation period has expired prior to the sixtieth (60th) day following the
Termination Date.
6.    Excise Tax Limitation. It is the intention of the Parties that no portion
of any payment under this Agreement, or payments to or for the benefit of
Executive under any other agreement or plan, be deemed to be an Excess Parachute
Payment. The present value of payments to or for the benefit of Executive in the
nature of compensation, receipt of which is contingent on a Change in Control,
and to which Code Section 280G applies shall not exceed an amount equal to $1.00
less than the maximum amount that the Employer may pay without loss of deduction
under Code Section 280G(a). Any modification, reduction or elimination of
payments necessary to accomplish the foregoing shall be done in accordance with
applicable provisions of Code Section 409A.
7.    Non-Disparagement. During the Employment Period, Executive shall not
engage in any vilification of the Employer or any Affiliate. Executive shall
refrain from making any false, negative, critical or disparaging statements,
implied or expressed, concerning the Employer or any Affiliate, including
management style, methods of doing business, the quality of products and
services, role in the community, or treatment of employees. Further, Executive
shall do nothing that would damage the business reputation or good will of the
Employer or any Affiliate.
8.    Restrictive Covenants. Executive acknowledges that Executive has been and
will continue to be provided intimate knowledge of the business practices, trade
secrets, and other confidential and proprietary information of the Employer and
its Affiliates (including the Confidential Information), which, if exploited by
Executive, would seriously, adversely, and irreparably affect the interests of
the Employer and its Affiliates and the ability of each to continue its business
and, therefore, Executive hereby agrees to be bound by the restrictions
contained in this Section 8 (the “Restrictive Covenants”).


-4-

--------------------------------------------------------------------------------




(a)    Confidential Information.
(i)    Executive acknowledges that, during the course of Executive’s employment
with the Employer, Executive may produce and have access to confidential and/or
proprietary, non‑public information concerning the Employer or its Affiliates,
including marketing materials, financial and other information concerning
customers and prospective customers, customer lists, records, data, trade
secrets, proprietary business information, pricing and profitability information
and policies, strategic planning, commitments, plans, procedures, litigation,
pending litigation and other information not generally available to the public
(collectively, “Confidential Information”). Executive shall not directly or
indirectly use, disclose, copy or make lists of Confidential Information for the
benefit of anyone other than the Employer, either during or after Executive’s
employment with the Employer, except to the extent such disclosure is authorized
in writing by the Employer, required by law or any competent administrative
agency or judicial authority, or otherwise as reasonably necessary or
appropriate in connection with the performance by Executive of Executive’s
duties hereunder. If Executive receives a subpoena or other court order or is
otherwise required by law to provide information to a governmental authority or
other person concerning the activities of the Employer or any of its Affiliates,
or Executive’s activities in connection with the business of the Employer or any
of its Affiliates, Executive shall immediately notify the Employer of such
subpoena, court order or other requirement and deliver forthwith to the Employer
a copy thereof and any attachments and non-privileged correspondence related
thereto. Executive shall take reasonable precautions to protect against the
inadvertent disclosure of Confidential Information. Executive shall abide by the
Employer’s reasonable policies, as in effect from time to time, respecting
avoidance of interests conflicting with those of the Employer and its
Affiliates.
(ii)    Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (A)
is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Accordingly, Executive has the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. Executive also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Nothing in this Agreement shall be construed to authorize, or limit liability
for, an act that is otherwise prohibited by law, such as the unlawful access of
material by unauthorized means.
(iii)    Nothing contained in this Section 8(a) shall limit Executive’s ability
to file a charge or complaint with any governmental, administrative or judicial
agency (each, an “Agency”) pursuant to any applicable whistleblower statute or
program (each, a “Whistleblower Program”). Executive acknowledges that this
Section 8(a) does not limit (i) Executive’s ability to communicate, in
connection with a charge or complaint pursuant to any Whistleblower Program with
any Agency or otherwise participate in any investigation or proceeding that may
be conducted by such Agency, including providing documents or other information,
without notice to the Employer, or (ii) Executive’s right to receive an award
for information provided to such Agency pursuant to any Whistleblower Program.
(b)    Documents and Property.
(i)    All records, files, documents and other materials or copies thereof
relating to the business of the Employer or its Affiliates that Executive
prepares, receives or uses shall be and remain


-5-

--------------------------------------------------------------------------------




the sole property of the Employer and, other than in connection with the
performance by Executive of Executive’s duties hereunder, shall not be removed
from the premises of the Employer or any of its Affiliates without the
Employer’s prior written consent, and shall be promptly returned to the Employer
upon Executive’s termination of employment for any reason, together with all
copies (including copies or recordings in electronic form), abstracts, notes or
reproductions of any kind made from or about the records, files, documents or
other materials.
(ii)    Executive acknowledges that Executive’s access to and permission to use
the Employer’s and any Affiliate’s computer systems, networks and equipment, and
all Employer and Affiliate information contained therein, is restricted to
legitimate business purposes on behalf of the Employer. Any other access to or
use of such systems, network, equipment and information is without authorization
and is prohibited except that Executive may use an Employer-provided computer
for reasonable personal use in accordance with the Employer’s technology use
policy as in effect from time to time. The restrictions contained in this
Section 8(b) extend to any personal computers or other electronic devices of
Executive that are used for business purposes relating to the Employer or any
Affiliate. Executive shall not transfer any Employer or Affiliate information to
any personal computer or other electronic device that is not otherwise used for
any business purpose relating to the Employer. Upon the termination of
Executive’s employment with the Employer for any reason, Executive’s
authorization to access and permission to use the Employer’s and any Affiliate’s
computer systems, networks and equipment, and any Employer and Affiliate
information contained therein, shall cease.
(c)    Non-Competition and Non-Solicitation. The Parties have agreed that the
primary service area of the Employer’s operations, including lending and deposit
taking functions, in which Executive will actively participate extends to an
area that encompasses a thirty-five (35)-mile radius from each banking or other
office location of the Employer and any Affiliates as of the Termination Date
(such area, the “Restrictive Area”). Therefore, as an essential ingredient of
and in consideration of this Agreement and Executive’s employment with the
Employer, Executive, during Executive’s employment with the Employer and for the
Restrictive Period immediately following the termination of Executive’s
employment for any reason, whether such termination occurs during the Employment
Period or thereafter, shall not directly or indirectly do any of the following:
(i)    Engage or invest in, own, manage, operate, finance, control, participate
in the ownership, management, operation or control of, be employed by,
associated with or in any manner connected with, serve as a director, officer or
consultant to, lend Executive’s name or any similar name to, lend Executive’s
credit to or render services or advice to, in each case in the capacity that
Executive provided services to the Employer or any Affiliate, any Financial
Institution; provided, however, that the ownership by Executive of shares of the
capital stock of any Financial Institution, which shares are listed on a
securities exchange or quoted on the National Association of Securities Dealers
Automated Quotation System and which do not represent more than five (5) percent
(5%) of the institution’s outstanding capital stock, shall not violate any terms
of this Agreement;
(ii)    Either for Executive or any Financial Institution: (A) induce or attempt
to induce any employee of the Employer or any of its Affiliates with whom
Executive had significant contact to leave the employ of the Employer or any of
its Affiliates; (B) in any way interfere with the relationship between the
Employer or any of its Affiliates and any employee of the Employer or any of its
Affiliates with whom Executive had significant contact; or (C) induce or attempt
to induce any customer, supplier, licensee or business relation of the Employer
or any of its Affiliates with whom Executive had significant contact to cease
doing business with the Employer or any of its Affiliates or in any way
interfere with the relationship


-6-

--------------------------------------------------------------------------------




between the Employer or any of its Affiliates and their respective customers,
suppliers, licensees or business relations with whom Executive had significant
contact; or
(iii)    Either for Executive or any Financial Institution, solicit the business
of any person or entity known to Executive to be a customer of the Employer or
any of its Affiliates, where Executive had significant contact with such person
or entity, with respect to products, activities or services that compete in
whole or in part with the products, activities or services of the Employer or
any of its Affiliates.
(d)    Remedies for Breach of Restrictive Covenant. Executive has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and Executive acknowledges that the covenants
contained in this Section 8 are reasonable with respect to their duration,
geographical area and scope. Executive further acknowledges that the
restrictions contained in this Section 8 are reasonable and necessary for the
protection of the legitimate business interests of the Employer, that they
create no undue hardships, that any violation of these restrictions would cause
substantial injury to the Employer and such interests, and that such
restrictions were a material inducement to the Employer to enter into this
Agreement. In the event of any violation or threatened violation of these
restrictions, the Employer, in addition to and not in limitation of, any other
rights, remedies or damages available to the Employer under this Agreement or
otherwise at law or in equity, shall be entitled to preliminary and permanent
injunctive relief to prevent or restrain any such violation by Executive and any
and all persons directly or indirectly acting for or with Executive, as the case
may be.
(e)    Other Agreements. In the event of the existence of any other agreement
between the Parties that (a) is in effect during the Restrictive Period, and (b)
contains restrictive covenants that conflict with any of the provisions of this
Section 8, then the more restrictive of such provisions from such agreements
shall control for the period during which such agreements would otherwise be in
effect.
9.    Regulatory Suspension and Termination.
(a)    If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Employer by a notice served
under Section 8(e)(3) (12 U.S.C. § 1818(e)(3)) or 8(g) (12 U.S.C. § 1818(g)) of
the Federal Deposit Insurance Act, as amended (“FDIA”), the Employer’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Employer may in its discretion: (i) pay Executive all or part of
the compensation withheld while the obligations herein were suspended; and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.
(b)    If Executive is removed and/or permanently prohibited from participating
in the conduct of the affairs of the Employer by an order issued under
Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the FDIA,
all obligations of the Employer under this Agreement shall terminate as of the
effective date of the order, but vested rights of the Parties shall not be
affected.
(c)    If the Employer is in default as defined in Section 3(x)
(12 U.S.C. § 1813(x)(1)) of the FDIA, all obligations of the Employer under this
Agreement shall terminate as of the date of default, but this subsection shall
not affect any vested rights of the Parties.
(d)    All obligations of the Employer under this Agreement shall be terminated,
except to the extent it is determined by the Federal Deposit Insurance
Corporation (the “FDIC”) that continuation of the Agreement is necessary for the
continued operation of the institution, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Employer under the
authority contained in Section 13(c) (12 U.S.C. § 1823(c)) of the FDIA, or when
the Employer is determined by the FDIC to be in


-7-

--------------------------------------------------------------------------------




an unsafe or unsound condition. Any rights of the Parties that have already
vested, however, shall not be affected by such action.
(e)    All obligations of the Employer under this Agreement shall be terminated,
except to the extent that it is determined by the Commissioner of the Office of
Financial and Insurance Regulation of the State of Michigan (the
“Commissioner”), or its designee, that continuation of the Agreement is
necessary for the continued operation of the Employer: (1) by the Commissioner
or its designee at the time the FDIC enters into an agreement to provide
assistance to or on behalf of the Employer under the authority contained in
Section 13(c) of the FDIA; or (2) by the Commissioner or its designee at the
time of approval of a supervisor merger to resolve problems related to the
operation of the Employer or when the Employer is determined to be in an unsafe
or unsound condition.
(f)    Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with Section 18(k)
(12 U.S.C. § 1828(k)) of the FDIA.
10.    Notices. Notices and all other communications under this Agreement shall
be in writing and shall be deemed given when mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Employer:
Level One Bancorp, Inc.
Attention: Chairman of the Board of Directors
32991 Hamilton Ct.
Farmington Hills, MI 48334

If to Executive: Executive’s address on file with the Employer


or to such other address as either Party may furnish to the other in writing,
except that notices of changes of address shall be effective only upon receipt.
11.    Applicable Law. All questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of
Michigan applicable to agreements made and wholly to be performed in such state
without regard to conflicts of law provisions of any jurisdiction.
12.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements and arrangements with respect thereto,
whether written or oral (specifically including the Prior Agreement). If a court
of competent jurisdiction determines that any provision of this Agreement is
invalid or unenforceable, then the invalidity or unenforceability of that
provision shall not affect the validity or enforceability of any other provision
of this Agreement and all other provisions shall remain in full force and
effect. The various covenants and provisions of this Agreement are intended to
be severable and to constitute independent and distinct binding obligations.
Without limiting the generality of the foregoing, if the scope of any covenant
contained in this Agreement is too broad to permit enforcement to its full
extent, such covenant shall be enforced to the maximum extent permitted by law,
and such scope may be judicially modified accordingly.
13.    Withholding of Taxes. The Employer may withhold from any benefits payable
under this Agreement all federal, state, city and other taxes as may be required
pursuant to any law, governmental regulation or ruling.


-8-

--------------------------------------------------------------------------------




14.    No Assignment. Executive’s rights to receive benefits under this
Agreement shall not be assignable or transferable whether by pledge, creation of
a security interest or otherwise, other than a transfer by will or by the laws
of descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 14, the Employer shall have no liability to pay any
amount so attempted to be assigned or transferred. This Agreement shall inure to
the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
15.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Employer, its successors and assigns.
16.    Indemnification.
(a)    The Employer shall indemnify Executive (and, upon Executive’s death,
Executive’s heirs, executors and administrators) to the fullest extent permitted
by law against all expenses, including, reasonable attorneys’ fees, court and
investigative costs, judgments, fines and amounts paid in settlement
(collectively, “Expenses”) reasonably incurred by Executive in connection with
or arising out of any pending, threatened or completed action, suit or
proceeding in which Executive may become involved by reason of having been an
officer or director of the Employer unless such Expenses result from acts by
Executive which would give the Employer the right to terminate Executive’s
employment for Cause or pursuant to Section 9. Executive’s rights pursuant to
this Section 16(a) are not exclusive and shall supplement any rights to
indemnification that Executive may have under any applicable article, bylaw or
charter provision of the Company or the Bank, or any resolution of the Company
or the Bank, or any applicable statute.
(b)    In the event that Executive becomes a party, or is threatened to be made
a party, to any pending, threatened or completed action, suit or proceeding for
which the Employer is permitted or required to indemnify Executive under this
Agreement, any applicable articles, bylaw or charter provision of the Company or
the Bank, any resolution of the Company or the Bank, or any applicable statute,
the Employer will, to the fullest extent permitted by law, advance all Expenses
incurred by Executive in connection with the investigation, defense, settlement,
or appeal of any threatened, pending or completed action, suit or proceeding,
subject to receipt by the Employer of a written undertaking from Executive to
reimburse the Employer for all Expenses actually paid by the Employer to or on
behalf of Executive in the event it shall be ultimately determined that the
Employer cannot lawfully indemnify Executive for such Expenses, and to assign to
the Employer all rights of Executive to indemnification under any policy of
directors’ and officers’ liability insurance to the extent of the amount of
Expenses actually paid by the Employer to or on behalf of Executive.
(c)    Unless precluded by an actual or potential conflict of interest, the
Employer will have the right to recommend counsel to Executive in connection
with any claim covered by this Section 16. Further, Executive’s choice of
counsel, Executive’s decision to contest or settle any such claim, and the terms
and amount of the settlement of any such claim will be subject to the Employer’s
prior written approval, which approval shall not be unreasonably withheld by the
Employer.
17.    Legal Fees. In the event that either Party commences mediation,
arbitration, or litigation to enforce or protect such Party’s rights in
accordance with and under this Agreement, the prevailing Party in any such
action shall be entitled to recover reasonable attorneys’ fees and costs
(including the costs of experts, evidence, and counsel) and other costs relating
to such action, in addition to all other entitled relief, including damages and
injunctive relief.
18.    Amendment. This Agreement may not be amended or modified except by
written agreement signed by the Parties.


-9-

--------------------------------------------------------------------------------




19.    Code Section 409A.
(a)    This Agreement may be amended to the extent necessary (including
retroactively) by the Employer to avoid the application of taxes or interest
under Code Section 409A, while maintaining to the maximum extent practicable the
original intent of this Agreement. If it is determined that any payments or
benefits due hereunder upon Executive’s termination of employment are subject to
Code Section 409A, no such payments or benefits shall be payable unless such
termination constitutes a “separation from service” within the meaning of Code
Section 409A. To the extent any reimbursements or in-kind benefit payments under
this Agreement are subject to Code Section 409A, such reimbursements and in-kind
benefit payments shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv). This Section 19 shall not be construed as a guarantee of any
particular tax effect for Executive’s benefits under this Agreement and the
Employer does not guarantee that any such benefits will satisfy the provisions
of Code Section 409A or any other provision of the Code.
(b)    Notwithstanding any provision of this Agreement to the contrary, if
Executive is determined to be a “specified employee” (as defined in Code Section
409A) as of the Termination Date, then the six (6)-month payment delay rule
under Code Section 409A shall apply as set forth therein. All delayed payments
shall be accumulated and paid in a lump-sum payment as of the first day of the
seventh month following the Termination Date (or, if earlier, as of Executive’s
death). Any portion of the benefits hereunder that were not otherwise due to be
paid during the six (6)-month period following the Termination Date shall be
paid to Executive in accordance with the payment schedule established herein.
20.    Definitions. As used in this Agreement, the terms defined in this Section
20 have the meanings set forth below.
(a)    “Agency” has the meaning set forth in Section 8(a)(iii).
(b)    “Agreement” has the meaning set forth in the Preamble.
(c)    “Affiliate” means each company, corporation, partnership, Financial
Institution or other entity that, directly or indirectly, is controlled by,
controls, or is under common control with, the Employer, where “control” means
(i) the ownership of fifty-one percent (51%) or more of the Voting Securities or
other voting or equity interests of any corporation, partnership, joint venture
or other business entity or (ii) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
corporation, partnership, joint venture or other business entity.
(d)    “Average Incentive Bonus” means the average of Incentive Bonuses
determined for the immediately preceding three completed fiscal year performance
periods of the Employer; provided, however, that if an Incentive Bonus has not
yet been determined for a previously completed fiscal year performance period as
of the Termination Date, then Target Bonus shall be used with respect to such
fiscal year for purposes of calculating the Average Incentive Bonus. For
purposes of calculating the Average Incentive Bonus, fiscal years for which no
bonus was determined to have been earned shall be included in the calculation of
the three-year average; provided, however, if Executive is employed for fewer
than three completed fiscal year performance periods, the Average Incentive
Bonus will be based solely on performance for one or two such periods, as
appropriate.
(e)    “Bank” has the meaning set forth in the Preamble.
(f)    “Base Compensation” has the meaning set forth in Section 3.


-10-

--------------------------------------------------------------------------------




(g)    “Board” means the board of directors of the Bank.
(h)    “CEO” has the meaning set forth in Section 2.
(i)    “Change in Control” means:
(i)    the consummation of the acquisition by any “person” (as such term is
defined in Section 13(d) or 14(d) of the 1934 Act) of “beneficial ownership”
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934 (the “1934 Act”)) of more than fifty percent (50%) of the combined
voting power of the then outstanding Voting Securities of the Company;
(ii)    during any 12-month period, the individuals who are members of the
Incumbent Board cease for any reason to constitute more than 50% of the Company
Board; provided, however, that if the election, or nomination for election by
the Company’s shareholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board;
(iii)    the approval of the shareholders of the Company of: (A) a merger or
consolidation if the shareholders immediately before such merger or
consolidation do not, as a result of such merger or consolidation, own, directly
or indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding Voting Securities of the entity resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the Voting Securities of the Company outstanding
immediately before such merger or consolidation; or (B) a complete liquidation
or dissolution or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.
Notwithstanding any provision in this definition to the contrary, a Change in
Control shall not be deemed to occur unless the Change in Control constitutes a
“change in control event” as such term is defined by Code Section 409A.
Notwithstanding any provision in this definition to the contrary, a Change in
Control shall not be deemed to occur solely because more than fifty percent
(50%) of the combined voting power of the then outstanding securities of the
Company are acquired by (A) a trustee or other fiduciary holding securities
under one (1) or more employee benefit plans maintained for employees of the
Company or any Affiliate of either or (B) any corporation that, immediately
prior to or following such acquisition, is owned directly or indirectly by the
shareholders of the Company immediately prior to such acquisition in the same
proportion as their ownership of stock of the Company immediately prior to such
acquisition.
(j)    “COBRA” has the meaning set forth in Section 4(e).
(k)    “Commissioner” has the meaning set forth in Section 9(e).
(l)    “Company” has the meaning set forth in the Preamble.
(m)    “Company Board” means the board of directors of the Company.
(n)    “Confidential Information” has the meaning set forth in Section 8(a)(i).
(o)    “Covered Period” means the period beginning six (6) months prior to a
Change in Control and ending twelve (12) months after the Change in Control.


-11-

--------------------------------------------------------------------------------




(p)    “Disability” means that (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii)
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) consecutive months
under an accident or health plan covering employees of the Employer.
(q)    “Effective Date” has the meaning set forth in the Preamble.
(r)    “Employer” has the meaning set forth in the Preamble.
(s)    “Employment Period” has the meaning set forth in the Section 1.
(t)    “Executive” has the meaning set forth in the Preamble.
(u)    “Expenses” has the meaning set forth in Section 16(a).
(v)    “FDIA” has the meaning set forth in Section 9(a).
(w)    “FDIC” has the meaning set forth in Section 9(d).
(x)    “Financial Institution” means any person, firm, partnership, corporation
or trust that owns, operates or is in the process of forming a bank, savings
bank, savings and loan association, credit union or similar financial
institution, or any unit, division or subsidiary of any of the foregoing, with
an office located, or to be located at an address identified in a filing with
any regulatory authority, within the Restrictive Area.
(y)    “Incentive Bonus” has the meaning set forth in the Section 3.
(z)    “Incumbent Board” means the members of the Company Board as of the
Effective Date.
(aa)    “Minimum Benefits” means, as applicable, the following:
(i)    Executive’s earned but unpaid Base Compensation for the period ending on
the Termination Date;
(ii)    Executive’s earned but unpaid Incentive Bonus, if any, for any completed
fiscal year preceding the Termination Date; and
(iii)    Executive’s accrued but unpaid PTO time for the period ending on the
Termination Date.
(bb)    “Parties” has the meaning set forth in the Preamble.
(cc)    “Prior Agreement” has the meaning set forth in the Recitals.
(dd)    “Release” means a general release and waiver substantially in the form
attached hereto as Exhibit A.


-12-

--------------------------------------------------------------------------------




(ee)    “Resignation for Good Reason” means a resignation by Executive as a
result of the occurrence of any one (1) of the following events, unless
Executive agrees in writing that such event shall not constitute Good Reason:
(i)    an adverse change in the nature, scope or status of Executive’s position,
authorities or duties from those in effect in accordance with Section 2
immediately following the Effective Date, or if applicable and greater,
immediately prior to the Covered Period; provided, however, that a diminution of
Executive’s duties and responsibilities (including a change of Executive’s
title) by virtue of the Employer becoming a subsidiary, affiliate, division or
other similar operating entity of a larger Financial Institution shall not
constitute Good Reason where Executive continues to have similar duties and
responsibilities (as determined as of the effective date of the Change in
Control) with respect to such subsidiary, affiliate, division or other similar
operating entity, and such subsidiary, affiliate, division, or other similar
operating entity is of similar size to the Employer (as measured as of the
effective date of the Change in Control);
(ii)    a material reduction of in Executive’s compensation and benefits
measured as of the Effective Date, or if applicable and greater, immediately
prior to the Covered Period, provided that such reduction is greater than ten
percent (10%) of the value as of the Effective Date or immediately prior to the
Covered Period, as applicable, and is not part of an overall adjustment in
benefits for all employees of the Employer;
(iii)    relocation of Executive’s primary place of employment by more than
twenty-five (25) miles from Executive’s primary place of employment immediately
following the Effective Date;
(iv)    failure by an acquirer to assume this Agreement at the time of a Change
in Control; or
(v)    a material breach by the Employer of this Agreement.
Notwithstanding any provision in this definition to the contrary, prior to
Executive’s Resignation for Good Reason, Executive must give the Employer
written notice of the existence of any condition set forth in clause (i) – (v)
immediately above within ninety (90) days of its initial existence and the
Employer shall have thirty (30) days from the date of such notice in which to
cure the condition giving rise to Good Reason, if curable. If, during such
thirty (30)-day period, the Employer cures the condition giving rise to Good
Reason, the condition shall not constitute Good Reason. Further notwithstanding
any provision in this definition to the contrary, in order to constitute a
Resignation for Good Reason, such Resignation for Good Reason must occur within
twelve (12) months of the initial existence of the applicable condition.
(ff)    “Resignation other than for Good Reason” means a voluntary resignation
by Executive that is not a Resignation for Good Reason, including, without
limitation, a Retirement.
(gg)    “Restrictive Area” has the meaning set forth in Section 8(c).
(hh)    “Restrictive Covenants” has the meaning set forth in Section 8.
(ii)    “Restrictive Period” means:
(i)    Twelve (12) months for a termination outside of a Covered Period; or


-13-

--------------------------------------------------------------------------------




(ii)    Eighteen (18) months for a termination during a Covered Period.
(jj)    “Retirement” means Executive’s voluntary resignation from employment
following Executive’s attainment of age sixty (60) and completion of five (5)
years of service with the Employer.
(kk)    “SERP” has the meaning set forth in Section 3.
(ll)    “Severance Amount” means:
(i)    For any Termination other than for Cause or Resignation for Good Reason
that occurs during the Employment Period and not during a Covered Period, an
amount equal to 100% of Executive’s Total Compensation as of the respective
Termination Date; or
(ii)    For any Termination other than for Cause or Resignation for Good Reason
that occurs during a Covered Period, an amount equal to 150% of Executive’s
Total Compensation as of the respective Termination Date.
(mm)    “Termination Date” means the date of termination of Executive’s
employment with the Employer for any reason.
(nn)    “Termination for Cause” (or “for Cause,” when used within context of a
termination of Executive’s employment) means only a termination of Executive’s
employment with the Employer as a result of:
(i)    an act by Executive that constitutes one or more unsafe and unsound
banking practices or a material violation of law or regulation applicable to the
Employer, which act materially and adversely affects the business or affairs of
the Employer;
(ii)    Executive’s conviction of, or the pleading of nolo contendere to, a
crime of embezzlement or fraud or a felony under the laws of the United States
or any state thereof;
(iii)    an act by Executive that is, or would have been if not discontinued,
materially injurious to the Employer;
(iv)    a material breach of fiduciary duty or act of dishonesty involving the
affairs of the Employer;
(v)    a material breach by Executive of this Agreement; or
(vi)    an act by Executive that violates the Employer’s harassment policy then
in effect, including without limitation sexual harassment.
With respect to subparagraph (v) of this definition, Executive shall be entitled
to at least 30 days’ prior written notice of the Employer’s intention to
terminate Executive’s employment for Cause, which notice shall specify the
grounds for the Termination for Cause; and Executive shall be provided a
reasonable opportunity to cure any conduct or act, if curable, alleged as
grounds for the Termination for Cause. Any determination of a Termination for
Cause under this Agreement shall be made by resolution adopted by at least a
two-thirds (2/3) vote of the Board at a meeting called and held for that
purpose. Executive shall be


-14-

--------------------------------------------------------------------------------




provided with reasonable notice of such meeting and shall be given the
opportunity to be heard, with the presence of counsel, prior to such vote being
taken by the Board.
(oo)    “Termination other than for Cause” means a termination of Executive’s
employment by the Employer that is not a Termination for Cause.
(pp)    “Total Compensation” means the amount equal to the sum of (i) the
greater of Executive’s then-current Base Compensation or Executive’s Base
Compensation as of the date one day prior to the Change in Control, and (ii) the
Average Incentive Bonus.
(qq)    “Voting Securities” means any securities that ordinarily possess the
power to vote in the election of directors without the happening of any
precondition or contingency.
(rr)    “Whistleblower Program” has the meaning set forth in Section 8(a)(iii).
21.    Survival. The provisions of Sections 5 through 21 shall survive the
termination of this Agreement.
*    *    *    *
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
LEVEL ONE BANCORP, INC.
DAVID WALKER

By:                                                     
(Signature)
Name:     Patrick J. Fehring                                        
(Signature)
Its: Chairman, President and CEO                                    
(Address)
LEVEL ONE BANK    
By:                             


Name: Patrick J. Fehring    


Its: Chairman, President and CEO    


-15-

--------------------------------------------------------------------------------




EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
THIS RELEASE AND WAIVER OF CLAIMS (this “Release and Waiver”) is made and
entered into by and among LEVEL ONE BANCORP, INC. (the “Company”), LEVEL ONE
BANK (the “Bank,” and together with the Company, the “Employer”), and
[______________] (“Executive,” and together with the Employer, the “Parties”).
RECITALS    
A.Executive and the Employer are parties to that certain Employment Agreement,
dated as of [_____________], 2020 (the “Employment Agreement”).
B.Pursuant to the Employment Agreement, certain benefits due to Executive are
conditioned on Executive’s full release of claims against the Employer.
C.The Parties desire to settle fully and amicably all issues between them,
including any issues arising out of Executive’s employment with the Employer and
the termination of that employment.
AGREEMENTS
For and in consideration of the mutual promises contained herein, and for other
good and sufficient consideration, the receipt of which is hereby acknowledged,
the Parties, intending to be legally bound, hereby agree as follows:
Section 1.Termination of Employment. Executive’s employment with the Employer
shall be terminated effective as of the close of business on [_______________]
(the “Termination Date”).
Section 2.Compensation and Benefits. Subject to the terms of this Release and
Waiver, the Employer shall compensate Executive under this Release and Waiver as
follows (collectively, the “Severance Payments”):
(a)    Severance Amount. [_______________].
(b)    Accrued Salary and Paid Time Off. Executive shall be entitled to a lump
sum payment in an amount equal to Executive’s earned but unpaid base
compensation and accrued but unused paid time off for the period ending on the
Termination Date, with such payment to be made on the first payroll date
following the Termination Date.
(c)    COBRA Benefits. For a period of twelve (12) months, Executive and
Executive’s qualified beneficiaries, as applicable, shall be entitled to
continuation of group health coverage following the Termination Date under the
Employer’s group health plan, to the extent required under the Consolidated
Omnibus Budget Reconciliation Act of 1986, with Executive required to pay the
same amount as Executive would pay if Executive continued in employment with the
Employer during such period.
(d)    Executive Acknowledgement. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Employer, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payments


-16-

--------------------------------------------------------------------------------




(other than (b) and (c) immediately above) are consideration for Executive’s
promises contained in this Release and Waiver, and that the Severance Payments
are above and beyond any wages, bonuses, severance, other compensation, or
benefits to which Executive is entitled from the Employer under the terms of
Executive’s employment that Executive would be entitled to absent execution of
this Release and Waiver.
(e)    Withholding. The Severance Payments shall be subject to all taxes and
other payroll deductions required by law.
Section 3.Termination of Benefits. Except as provided in Section 2 above or as
may be required by law, Executive’s participation in all employee benefit
(pension and welfare) and compensation plans of the Employer shall cease as of
the Termination Date. Nothing contained herein shall limit or otherwise impair
Executive’s right to receive pension or similar benefit payments that are vested
as of the Termination Date under any applicable tax-qualified pension or other
plans, pursuant to the terms of the applicable plan.
Section 4.Release of Claims and Waiver of Rights. Executive, on Executive’s own
behalf and that of Executive’s heirs, executors, attorneys, administrators,
successors, and assigns, fully and forever releases and discharges the Company
and the Bank, their predecessors, successors, parents, subsidiaries, affiliates,
and assigns, and their directors, officers, trustees, employees, agents, and
shareholders, both in their individual and official capacities, and the current
and former trustees and administrators of each retirement and other benefit plan
applicable to the employees and former employees of the Company and/or Bank,
both in their official and individual capacities (the “Releasees”), from all
liability, claims, demands, actions, and causes of action Executive now has, may
have had, or may ever have, whether currently known or unknown, relating to acts
or omissions as of or prior to Executive’s execution of this Release and Waiver,
including liability, claims, demands, actions, and causes of action:
(a)relating to Executive’s employment or other association with the Company
and/or the Bank, or the termination of such employment;
(b)relating to wages, bonuses, other compensation, or benefits;
(c)relating to any employment or change in control contract;
(d)relating to any employment law, including:
(i)    the United States and State of Michigan Constitutions,
(ii)    the Elliot-Larsen Civil Rights Act,
(iii)    the Civil Rights Act of 1964,
(iv)    the Civil Rights Act of 1991,
(v)    the Equal Pay Act,
(vi)    the Employee Retirement Income Security Act of 1974,
(vii)    the Age Discrimination in Employment Act (the “ADEA”),
(viii)    the Older Workers Benefit Protection Act,
(ix)    the Worker Adjustment and Retraining Notification Act,
(x)    the Americans with Disabilities Act,
(xi)    the Persons with Disabilities Civil Rights Act,
(xii)    the Family and Medical Leave Act,
(xiii)    the Occupational Safety and Health Act,
(xiv)    the Fair Labor Standards Act,
(xv)    the National Labor Relations Act,
(xvi)    the Genetic Information Nondiscrimination Act,


-17-

--------------------------------------------------------------------------------




(xvii)    the Rehabilitation Act,
(xviii)    the Fair Credit Reporting Act,
(xix)    Executive Order 11246,
(xx)    Executive Order 11141, and
(xxi)    each other federal, state, and local statute, ordinance, and regulation
relating to employment;
(e)relating to any right of payment for disability;
(f)relating to any statutory or contractual right of payment; and
(g)For relief on the basis of any alleged tort or breach of contract under the
common law of the State of Michigan or any other state, including defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel, and negligence.


Executive acknowledges that statutes may exist that render null and void
releases and waivers of any claims, rights, demands, liabilities, actions, and
causes of action that are unknown to the releasing or waiving party at the time
of execution of the release and waiver. Executive waives, surrenders, and shall
forego any protection to which Executive would otherwise be entitled by virtue
of the existence of any such statutes in any jurisdiction, including the State
of Michigan.


Section 5.Exclusions from General Release. Excluded from the Release and Waiver
are any claims or rights arising pursuant to this Release and Waiver and any
claims or rights that cannot be waived by law, as well as Executive’s right to
file a charge with an administrative agency or participate in any agency
investigation, including with the Equal Employment Opportunity Commission
(“EEOC”). Executive is, however, waiving the right to recover any money in
connection with a charge or investigation and the right to recover any money in
connection with a charge filed by any other individual or by the EEOC or any
other federal or state agency, except where such waivers are prohibited by law.
Section 6.Covenant Not to Sue.
(a)A “covenant not to sue” is a legal term that means Executive promises not to
file a lawsuit in court. It is different from the Release and Waiver. Besides
waiving and releasing the claims covered by Section 4 above, Executive shall
never sue the Releasees in any forum for any reason covered by the Release and
Waiver. Notwithstanding this covenant not to sue, Executive may bring a claim
against the Employer to enforce this Release and Waiver or to challenge the
validity of this Release and Waiver under the ADEA. If Executive sues any of the
Releasees in violation of this Release and Waiver, Executive shall be liable to
them for their reasonable attorneys’ fees and costs (including the costs of
experts, evidence, and counsel) and other litigation costs incurred in defending
against Executive’s suit. In addition, if Executive sues any of the Releasees in
violation of this Release and Waiver, the Employer can require Executive to
return all but a sum of $100 of the Severance Payments, which sum is, by itself,
adequate consideration for the promises and covenants in this Release and
Waiver. In that event, the Employer shall have no obligation to make any further
Severance Payments.
(b)If Executive has previously filed any lawsuit against any of the Releasees,
Executive shall immediately take all necessary steps and execute all necessary
documents to withdraw or dismiss such lawsuit to the extent Executive’s
agreement to withdraw, dismiss, or not file a lawsuit would not be a violation
of any applicable law or regulation.


-18-

--------------------------------------------------------------------------------




Section 7.Non-Disparagement. At all times following the signing of this Release
and Waiver, Executive shall not engage in any vilification of the Employer or
any affiliate. Executive shall refrain from making any false, negative, critical
or disparaging statements, implied or expressed, concerning the Employer or any
affiliate, including management style, methods of doing business, the quality of
products and services, role in the community, or treatment of employees.
Further, Executive shall do nothing that would damage the business reputation or
good will of the Employer or any affiliate.
Section 8.Restrictive Covenants. Section 8 of the Employment Agreement shall
continue in full force and effect as if fully restated herein.
Section 9.No Admissions. The Employer denies that any of the Releasees have
taken any improper action against Executive, and this Release and Waiver shall
not be admissible in any proceeding as evidence of improper action by any of the
Releasees.
Section 10.Confidentiality of Release and Waiver. Executive shall keep the
existence and the terms of this Release and Waiver confidential, except for
Executive’s immediate family members and Executive’s legal and tax advisors in
connection with services related hereto and except as may be required by law or
in connection with the preparation of tax returns.
Section 11.Non-Waiver. The Employer’s waiver of a breach of this Release and
Waiver by Executive shall not be construed or operate as a waiver of any
subsequent breach by Executive of the same or of any other provision of this
Release and Waiver.
Section 12.Applicable Law. All questions concerning the construction, validity
and interpretation of this Release and Waiver and the performance of the
obligations imposed by this Release and Waiver shall be governed by the internal
laws of the State of Michigan applicable to agreements made and wholly to be
performed in such state without regard to conflicts of law provisions of any
jurisdiction.
Section 13.Mandatory Arbitration. Except with respect to enforcement of the
Restrictive Covenants, if any dispute or controversy arises under or in
connection with this Release and Waiver, and such dispute or controversy cannot
be settled through negotiation, the Parties shall first try in good faith to
settle the dispute or controversy by mediation administered by the American
Arbitration Association under its Commercial Mediation Procedures. If such
mediation is not successful, the dispute or controversy shall be settled
exclusively by arbitration in accordance with the rules of the American
Arbitration Association then in effect. Such mediation or arbitration shall be
conducted within twenty-five (25) miles of the Employer’s Michigan headquarters.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Notwithstanding the foregoing, the Employer may resort to the
Circuit Court of Oakland County, Michigan for injunctive and such other relief
as may be available in the event that the Employee engages in conduct, after
termination of this Release and Waiver, that amounts to a violation of the
Michigan Uniform Trade Secrets Act, amounts to unlawful interference with the
business expectations of the Employer or its affiliates, or violates the
Restrictive Covenants incorporated herein by Section 8. The FDIC may appear at
any arbitration hearing but any decision made thereunder shall not be binding on
the FDIC.
Section 14.Entire Agreement. This Release and Waiver sets forth the entire
agreement of the Parties regarding the subject matter hereof, and shall be final
and binding as to all claims that have been or could have been advanced on
behalf of Executive pursuant to any claim arising out of or related in any way
to Executive’s employment with the Employer and the termination of that
employment. This Release and Waiver may not be amended, modified, altered, or
changed except by express written consent of the Parties.


-19-

--------------------------------------------------------------------------------




Section 15.Counterparts. This Release and Waiver may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Release and Waiver.
Section 16.Successors. This Release and Waiver shall be binding upon and inure
to the benefit of the Employer, its successors and assigns.
Section 17.Enforcement. The provisions of this Release and Waiver shall be
regarded as divisible and separable and if any provision should be declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. If the
scope of any restriction or requirement contained in this Release and Waiver is
too broad to permit enforcement of such restriction or requirement to its full
extent, then such restriction or requirement shall be enforced to the maximum
extent permitted by law, and Executive hereby consents that any court of
competent jurisdiction may so modify such scope in any proceeding brought to
enforce such restriction or requirement. In addition, Executive stipulates that
breach by Executive of restrictions and requirements under this Release and
Waiver will cause irreparable damage to the Releasees in the case of Executive’s
breach and that the Employer would not have entered into this Release and Waiver
without Executive binding Executive to these restrictions and requirements. In
the event of Executive’s breach of this Release and Waiver, in addition to any
other remedies the Employer may have, and without bond and without prejudice to
any other rights and remedies that the Employer may have for Executive’s breach
of this Release and Waiver, the Employer shall be relieved of any obligation to
provide Severance Payments and shall be entitled to an injunction to prevent or
restrain any such violation by Executive and all persons directly or indirectly
acting for or with Executive.
Section 18.Construction. In this Release and Waiver, unless otherwise stated,
the following uses apply: (a) references to a statute or law refer to the
statute or law and any amendments and any successor statutes or laws, and to all
regulations promulgated under or implementing the statute or law, as amended, or
its successors, as in effect at the relevant time; (b) in computing periods from
a specified date to a later specified date, the words “from” and “commencing on”
(and the like) mean “from and including,” and the words “to,” “until,” and
“ending on” (and the like) mean “to, and including”; (c) references to a
governmental or quasi-governmental agency, authority, or instrumentality also
refer to a regulatory body that succeeds to the functions of the agency,
authority, or instrumentality; (d) the words “include,” “includes,” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation,” and “including, without limitation,” (and the like)
respectively; (e) the words “hereof,” “herein,” “hereto,” “hereby,” (and the
like) refer to this Release and Waiver as a whole; (f) any reference to a
document or set of documents, and the rights and obligations of the Parties
under any such documents, means such document or documents as amended from time
to time, and all modifications, extensions, renewals, substitutions, or
replacements thereof; (g) all words used shall be construed to be of such gender
or number as the circumstances and context require; and (h) the captions and
headings of preambles, recitals, sections, and exhibits appearing in or attached
to this Release and Waiver have been inserted solely for convenience of
reference and shall not be considered a part of this Release and Waiver, nor
shall any of them affect the meaning or interpretation of this Release and
Waiver or any of its provisions.
Section 19.Future Cooperation. In connection with any and all claims, disputes,
or negotiations, or governmental, internal, or other investigations, lawsuits,
or administrative proceedings (the “Legal Matters”) involving any of the
Releasees (collectively, the “Disputing Parties” and, individually, each a
“Disputing Party”), Executive shall become reasonably available, upon reasonable
notice from the Employer and without the necessity of subpoena, to provide
information and documents, provide declarations and statements regarding a
Disputing Party, meet with attorneys and other representatives of a Disputing


-20-

--------------------------------------------------------------------------------




Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Employer, be reasonably
requested. The Employer shall consult with Executive and make reasonable efforts
to schedule such assistance so as not to materially disrupt Executive’s business
and personal affairs. The Employer shall reimburse all reasonable expenses
incurred by Executive in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Employer and are documented in a manner consistent
with expense reporting policies of the Employer as may be in effect from time to
time.
Section 20.Representations by Executive. Executive acknowledges each of the
following:
(a)    Executive is aware that this Release and Waiver includes a release of all
known and unknown claims.
(b)    Executive is legally competent to execute this Release and Waiver and
Executive has not relied on any statements or explanations made by the Employer
or its attorneys not otherwise set forth herein.
(c)    Any modifications, material or otherwise, made to this Release and Waiver
shall not restart or affect in any manner the original 21-day consideration
period.
(d)    Executive has been offered at least 21 days to consider this Release and
Waiver.
(e)    Executive has been afforded the opportunity to be advised by legal
counsel regarding the terms of this Release and Waiver, and to negotiate such
terms.
(f)    Executive, without coercion of any kind, freely, knowingly, and
voluntarily enters into this Release and Waiver.
(g)    Executive has the right to rescind the Release and Waiver by written
notice to the Employer within seven (7) calendar days after Executive has signed
this Release and Waiver, and the Release and Waiver shall not become effective
or enforceable until seven (7) calendar days after Executive has signed this
Release and Waiver, as evidenced by the date set forth below Executive’s
signature on the signature page hereto. Any such rescission must be in writing
and delivered by hand, or sent by U.S. Mail within such seven (7)-day period, to
the attention of Human Resources Officer, Level One Bank, 32991 Hamilton Court,
Farmington Hills, Michigan 48334. If delivered by U.S. Mail, the rescission must
be: (i) postmarked within the seven (7)-day period and (ii) sent by certified
mail, return receipt requested.
*    *    *    *
IN WITNESS WHEREOF, the Parties have executed this Release and Waiver as of
dates set forth below their respective signatures below.
LEVEL ONE BANCORP, INC.
By:                                                                             
Name: Patrick J. Fehring
Title: Chairman, President and CEO
EXECUTIVE
                                                                                    
Signature





-21-

--------------------------------------------------------------------------------




LEVEL ONE BANK
By:        
Name:    Patrick J. Fehring
Title:    Chairman, President and CEO




-22-